.PARSONS, J.
I have attentively considered all the objections urged by the counsel against the indictment and proceedings in this cause. The only difficulty was in reference to the assignments of perjury, and to these the argument of the counsel was chiefly directed. I think some of the assignments are defective; but there is one which we think is good. It states that the plaintiff in error, at the time he took the oath, had moneys whereby to satisfy the debt for which he was arrested. An assignment of perjury consists of an express contradiction of the party’s statement on oath, as explained by inuendoes. *252 Chitty’s Crim. Law, 311; 1 T. R. TO. This averment, we think, is sufficiently specific and distinct, and it. manifestly negatives the oath which the indictment alleges he falsely, &c. swore. It. appears by the authorities collected by Mr. Chitty, at the page already cited, that an indictment is not vitiated, because some of the assignments are bad, and proof of any one that is good is sufficient. We are entirely satisfied that the penalty of perjury as prescribed by the act of 1839 (Clay’s Dig. 71, § 4,) is changed by the subsequent act.
The judgment is affirmed.